MEMORANDUM OPINION
Opinion by
Justice LANG.
Relator contends the trial judge erred in exercising jurisdiction over a child custody proceeding. The facts and issues are well known to the parties, so we need not recount them herein. Based on the record before us, we conclude relator has not shown he is entitled to the relief requested. See Tex.R.App. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus and LIFT the stay imposed by this Court’s order of October 4, 2011.